02/24/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                     January 20, 2021 Session

                                         IN RE LUCAS S.

                   Appeal from the Circuit Court for Trousdale County
                        No. 2018-CV-4734 Clara W. Byrd, Judge
                        ___________________________________

                               No. M2019-01969-COA-R3-PT
                           ___________________________________


In this termination of parental rights case, Appellant/Mother appeals the trial court’s
termination of her parental rights to the minor child on the grounds of: (1) persistence of
the conditions that led to the child’s removal, Tenn. Code Ann. § 36-1-113(g)(3)(A); (2)
abandonment by failure to visit, Tenn. Code Ann. §§ 36-1-113(g)(1), 36-1-102(1)(A)(1);
(3) abandonment by failure to support, Tenn. Code Ann. §§ 36-1-113(g)(1), 36-1-
102(1)(A)(1); and (4) failure to manifest a willingness and ability to assume custody of
child, Tenn. Code Ann. § 36-1-113(g)(14). Mother also appeals the trial court’s finding
that termination of her parental rights is in the child’s best interest, Tenn. Code Ann. §
36-1-113(i). Because Appellees did not plead the ground of persistence of conditions and
because the threshold requirements for that ground are not met, we reverse the trial
court’s termination of Mother’s parental rights on the ground of persistence of conditions.
We affirm the trial court’s termination of Mother’s parental rights on all remaining
grounds and on its finding that termination of Mother’s parental rights is in the child’s
best interest.

            Tenn. R. App. P. Appeal as of Right; Judgment of the Circuit Court
                   Reversed in Part, Affirmed in Part, and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which JOHN D. MCCLARTY
and ARNOLD B. GOLDIN, JJ., joined.

Jacquelyn M. Scott, Carthage, Tennessee, for the appellant, Rachel C.1

Kara Everett Bellar and J. Branden Bellar, Carthage, Tennessee, for the appellees,
Michael S. and Audrey S.


        1
           In cases involving a minor child, it is the policy of this Court to redact the parties’ names to
protect their identities.
                                        OPINION

                                      I. Background

       Appellant Rachel C. (“Mother”) and Michael S. (“Father”) are the biological
parents of Lucas S. (d/o/b January 2004) (the “Child”). Mother and Father divorced in
2006, when Child was two years old, and Father was named as the Child’s primary
residential parent. Since the divorce, the Child has lived exclusively in Father’s home.
Mother was granted substantially equal parenting time, i.e., four days per week and
alternate weekends. Although she initially exercised her visitation, in approximately
2009, Mother began to deviate from the schedule.

       In 2013, Father and Audrey S. (“Stepmother,” and together with Father,
“Appellees”) started a relationship; they married in November 2015. After the divorce
from Father, Mother married twice more. In 2013, Mother moved to Colorado, where
she graduated from the University of Colorado with a degree in science. In 2015, Mother
moved to Kentucky, where her third husband was stationed at Fort Campbell. In August
2017, mother moved back to Tennessee. During the time she lived out of state, Mother
had sporadic contact with the Child but no consistent visitation. In late 2015, after Father
and Stepmother married, Mother’s visitation stopped altogether.

       Mother has a history of drug abuse and addiction. In her deposition, which was
admitted into evidence, Mother conceded that she struggles with addiction. Although she
claimed that she has been sober since 2016, she contradicted this statement by admitting
that she used methamphetamine as late as October 2018.

      The record evinces Mother’s criminal history dating back to 2006. She has
accrued criminal charges, including forgery (bad checks), identity theft, reckless
endangerment, harassment, criminal impersonation, driving without a license, and
possession of Xanax and methamphetamine.

       Mother’s employment has been sporadic. She has worked at a convenient store
and as a dispatcher at a taxi company. However, from May 2017 until April 2019,
Mother was unemployed. At the time of her deposition, Mother was employed by an
auto parts manufacturing company in the shipping department. Mother testified that she
has a nursing license, which has expired due to her lack of funds to pay for renewal.
Mother testified that she has been diagnosed with Lupus, which is under control.
Mother’s testimony did not indicate any medical reason why she could not work.

       On November 13, 2018, Appellees filed a petition to terminate Mother’s parental
rights and for stepparent adoption in the Circuit Court for Trousdale County (the “trial
court”). As grounds for termination of Mother’s parental rights, Appellees alleged: (1)
abandonment by failure to visit; (2) abandonment by failure to support; and (3) failure to
                                          -2-
manifest an ability and willingness to assume custody. Appellees also alleged that
termination of Mother’s parental rights was in the Child’s best interest.

      On January 15, 2019, Appellees served Mother with a request for admissions,
which she failed to answer. Having not received a response to their discovery requests,
Appellees moved the trial court to deem certain facts admitted. By order of March 19,
2019, the trial court granted Appellees’ motions and deemed the following facts
admitted:

       1.     That the minor child has lived with Petitioner/Father [] since January
       1, 2015.
       2.     That [Mother] has not maintained regular visitation or other contact
       with the minor child since January 1, 2015.
       3.     That [Mother] and the minor child have had no contact with one
       another since January 1, 2017.
       4.     That [Mother] has used illegal substances which renders it unsafe for
       the child to be in her care and control.
       5.     That [Mother] has not maintained a relationship with the minor child
       in an effort to quash any questions the Petitioners may have raised as to the
       suitability of her parenting and the supervision of the minor child.
       6.     That [Mother] has failed to pay child support consistent with the
       child support guidelines for support of the minor child.
       7.     That [Mother] has recently been charged or has been incarcerated in
       the past for possession of illegal substances and/or alcohol.
       8.     That [Mother] resides with a convicted felon.

Mother does not appeal the trial court’s order admitting the foregoing facts.

On September 23, 2019, the trial court held a hearing on the petition to terminate
Mother’s parental rights. Father, Stepmother, and the Child testified in person. Although
Mother was present at the hearing, she did not testify. Rather, her June 21, 2019
deposition was admitted into evidence. On October 15, 2019, the trial court entered an
order terminating Mother’s parental rights on the grounds of: (1) persistence of
conditions; (2) abandonment by failure to visit; (3) abandonment by failure to support;
and (4) failure to manifest an ability and willingness to assume legal or physical custody.
The trial court also found that it was “in the best interest of the minor child . . . pursuant
to Tennessee Code Annotated § 36-1-113(i),” for Mother’s parental rights to be
terminated. Mother appeals.




                                            -3-
                                         II. Issues

       We restate the dispositive issues as:

   1. Whether there is clear and convincing evidence to support the trial court’s
      termination of Mother’s parental rights on any of the statutory grounds found by
      the trial court.
   2. If so, whether there is clear and convincing evidence that termination of Mother’s
      parental rights is in the Child’s best interest.

                                 III. Standard of Review

       The Tennessee Supreme Court has previously explained that:

       A parent’s right to the care and custody of her child is among the oldest of
       the judicially recognized fundamental liberty interest protected by the Due
       Process Clauses of the federal and state constitutions. Troxel v. Granville,
       530 U.S. 57, 65, 120 S. Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley v.
       Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L.Ed.2d 551 (1972); In re
       Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
       Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
       573, 578-79 (Tenn. 1993). But parental rights, although fundamental and
       constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
       250. “‘[T]he [S]tate as parens patriae has a special duty to protect minors . .
       . .’ Tennessee law, thus, upholds the [S]tate’s authority as parens patriae
       when interference with parenting is necessary to prevent serious harm to a
       child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d
       425, 429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S.
       745, 747, 102 S.Ct. 1388, 71 L. Ed.2d 599 (1982); In re Angela E., 303
       S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 522-23 (Tenn. 2016) (footnote omitted). In
Tennessee, termination of parental rights is governed by statute, which identifies
“‘situations in which that state’s interest in the welfare of a child justifies interference
with a parent’s constitutional rights by setting forth grounds on which termination
proceedings can be brought.’” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App.
2013) (quoting In re W.B., Nos. M2004-00999-COA-R3-PT, M2004-01572-COA-R3-
PT, 2005 WL 1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing Tenn. Code Ann. §
36-1-113(g))). Thus, a party seeking to terminate a parent’s rights must prove: (1) the
existence of one of the statutory grounds; and (2) that termination is in the child’s best
interest. Tenn. Code Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn.
2003); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

                                               -4-
       Considering the fundamental nature of a parent’s rights and the serious
consequences that stem from termination of those rights, a higher standard of proof is
required in determining termination cases. Santosky, 455 U.S. at 769. As such, a party
must prove statutory grounds and the child’s best interest by clear and convincing
evidence. Tenn. Code Ann. § 36-1-113(c); In re Valentine, 79 S.W. 3d at 546. Clear and
convincing evidence “establishes that the truth of the facts asserted is highly probable . . .
and eliminates any serious or substantial doubt about the correctness of the conclusions
drawn from evidence[,]” and “produces in a fact-finder’s mind a firm belief or conviction
regarding the truth of the facts sought to be established.” In re M.J.B., 140 S.W.3d 643,
653 (Tenn. Ct. App. 2004).

In termination of parental rights cases, appellate courts review a trial court’s factual
findings de novo and accord these findings a presumption of correctness unless the
evidence preponderates otherwise. Tenn. R. App. P. 13(d); In re Carrington H., 483
S.W.3d at 523-24 (citing In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010); In re
M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re A.M.H., 215 S.W.3d 793, 809 (Tenn.
2007)). The Tennessee Supreme Court has explained that: The trial court’s ruling that
the evidence sufficiently supports termination of parental rights is a conclusion of law,
which appellate courts review de novo with no presumption of correctness. In re M.L.P.,
281 S.W.3d at 393 (quoting In re A.M.H., 215 S.W.3d at 810). Additionally, all other
questions of law in parental termination appeals, as in other appeals, are reviewed de
novo with no presumption of correctness. In re Angela E., 303 S.W.3d at 246; In re
Carrington H., 483 S.W.3d at 524.

                    IV. Grounds for Termination of Parental Rights

       Although only one ground must be proven by clear and convincing evidence in
order to terminate a parent or guardian’s parental rights, the Tennessee Supreme Court
has instructed this Court to review every ground relied upon by the trial court to
terminate parental rights in order to prevent “unnecessary remands of cases.” In re
Angela E., 303 S.W.3d at 251 n. 14. Accordingly, we will review all of the grounds
relied upon by the trial court.

           A. Persistence of the Conditions that Led to the Child’s Removal

      As noted above, the trial court terminated Mother’s parental rights on the statutory
ground of persistence of the conditions that led to Child’s removal under Tennessee Code
Annotated Section 36-1-113(g)(3). The statute defines persistence of conditions as
follows:

       (3)(A) The child has been removed from the home or the physical or legal
       custody of a parent or guardian for a period of six (6) months by a court
       order entered at any stage of proceedings in which a petition has been filed
                                           -5-
       in the juvenile court alleging that a child is a dependent and neglected child,
       and:

       (i) The conditions that led to the child’s removal still persist, preventing the
       child's safe return to the care of the parent or guardian, or other conditions
       exist that, in all reasonable probability, would cause the child to be
       subjected to further abuse or neglect, preventing the child's safe return to
       the care of the parent or guardian;
       (ii) There is little likelihood that these conditions will be remedied at an
       early date so that the child can be safely returned to the parent or guardian
       in the near future; and
       (iii) The continuation of the parent or guardian and child relationship
       greatly diminishes the child’s chances of early integration into a safe,
       stable, and permanent home;

As the first part of the statutory language makes clear, this ground only applies if the
child has been “removed from the home or the physical or legal custody of a parent
or guardian for a period of six (6) months by a court order entered at any stage of
proceedings in which a petition has been filed in the juvenile court alleging that a child is
a dependent and neglected child.” Tenn. Code Ann. § 36-1-113(g)(3)(A) (emphases
added). The necessary order of removal is “the threshold consideration” for this ground.
In re Alleyanna C., No. E2014-02343-COA-R3-PT, 2015 WL 4773313, at *14 (Tenn.
Ct. App. Aug. 10, 2015). “[I]n examining whether the ground of persistence of
conditions has been established, we begin by examining the order or orders that removed
[the child] from [the parent].” In re Ryder R., No. M2015-02461-COA-R3-PT, 2016 WL
4199567, at *6 (Tenn. Ct. App. Aug. 5, 2016). Here, there is no such order of removal.

       Furthermore, in In re Mickia J., this Court held that, “as a threshold requirement
for applicability of the ground of persistence of conditions in termination of parental
rights cases, the child . . . must also have been removed from the defendant parent’s
home.” In re Mickia J., No. E2016-00046-COA-R3-PT, 2016 WL 5210794, at *5
(Tenn. Ct. App. Sept. 19, 2016). In this case, the Child has not lived with Mother since
she and Father divorced. The trial court deemed admitted the fact that, “[T]he minor
child has lived with Petitioner/Father [] since January 1, 2015.” So, in addition to the
lack of an order of removal, the second threshold requirement for this ground, i.e., that
the Child was removed “from the home or the physical or legal custody of a parent,” is
not met.

      Moreover, Appellees did not plead this ground in their petition. A court can
terminate a “parent’s rights to his child based only upon the statutory ground(s) alleged in
the petition because otherwise the parent would be disadvantaged in preparing a
defense.” In re Anthony R., No. M2012-01412-COA-R3-PT, 2008 WL 2331037, at *4
(Tenn. Ct. App. Feb. 8, 2013) (quoting In re W.B., M2004-00999-COA-R3-PT, 2005
                                             -6-
WL 1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (reversing an order terminating
parental rights on grounds not alleged in the petition)). In In re Tristyn K., this Court
held:

       Father’s complaint did not allege the presence of “persistent conditions” as
       one of the grounds to terminate Mother’s parental rights. A trial court
       cannot terminate parental rights based on a ground that is not alleged in the
       complaint. See M.D. v. R.L.H., No. E2005-00324-COA-R3-PT, 2005 WL
       3115874, at *3 (Tenn. Ct. App. Nov.22, 2005) (“The record contains
       nothing showing that the petition ever was amended to allege any
       additional ground upon which to terminate Father’s parental rights. Absent
       evidence showing that Father was properly apprised that these additional
       grounds for terminating his parental rights were at issue, we must vacate
       the Juvenile Court's judgment insofar as it terminates Father's parental
       rights pursuant to Tenn.Code Ann. §§ 36-1-113(g)(1) and (g)(4)”). Accord,
       In re: W.B. IV, No. M2004-00999-COA-R3-PT, 2005 WL 1021618 (Tenn.
       Ct. App. Apr.29, 2005)[.]

In re Tristyn K., No. E2010-00109-COA-R3-PT, 2010 WL 2867179, at *5 (Tenn. Ct.
App. 2010). The same is true here. As in Tristyn K., Appellees failed to plead the
ground of persistence of conditions, and there is nothing to indicate that the ground was
tried by consent of the parties. In re A.V.N., No. E2020-00161-COA-R3-PT, 2020 WL
5496678, at *8 (Tenn. Ct. App. Sep. 10, 2020) (citation omitted) (“Unless a ground is
tried by implied consent, if the ground is not properly pled, it cannot be considered as a
potential ground for termination of parental rights.”); In re Justine J., No. E2019-
00306-COA-R3-PT, 2019 WL 5079354, at *7 (Tenn. Ct. App. Oct. 10, 2019) (citing
Hiller v. Hailey, 915 S.W.2d 800, 805 (Tenn. Ct. App. 1995) (“[W]hen evidence is
introduced at a trial on a relevant issue, it cannot be relied upon to show consent to try an
issue that was not pleaded.”). Due to the foregoing substantive and procedural shortfalls,
we reverse the trial court’s termination of Mother’s parental rights on the ground of
persistence of the conditions that led to the Child’s removal. We now turn to the
remaining grounds.

                                     B. Abandonment

       The trial court found, by clear and convincing evidence, that Mother abandoned
the Child by failure to visit and failure to support. We begin our analysis with a
discussion of the ground of abandonment generally. In pertinent part, Tennessee Code
Annotated section 36-1-113(g) provides:

       (g) Initiation of termination of parental or guardianship rights may be based
       upon any of the grounds listed in this subsection (g). The following grounds
       are cumulative and nonexclusive, so that listing conditions, acts or
                                            -7-
       omissions in one ground does not prevent them from coming within another
       ground:
       (1) Abandonment by the parent or guardian, as defined in § 36-1-102, has
       occurred;

Tenn. Code Ann. § 36-1-113(g)(1). Tennessee Code Annotated section 36-1-102 defines
“abandonment,” in relevant part, as follows:

       (1)(A) For purposes of terminating the parental or guardian rights of a
       parent or parents or a guardian or guardians of a child to that child in order
       to make that child available for adoption, “abandonment” means that:
       (i) For a period of four (4) consecutive months immediately preceding the
       filing of a ... petition to terminate the parental rights of the parent or parents
       ... of the child who is the subject of the petition for termination of parental
       rights or adoption, that the parent or parents ... either have failed to visit or
       have failed to support or have failed to make reasonable payments toward
       the support of the child;

                                             ***

       (D) For purposes of this subdivision (1), “failed to support” or “failed to
       make reasonable payments toward such child's support” means the failure,
       for a period of four (4) consecutive months, to provide monetary support or
       the failure to provide more than token payments toward the support of the
       child. That the parent had only the means or ability to make small payments
       is not a defense to failure to support if no payments were made during the
       relevant four-month period;

       (E) For purposes of this subdivision (1), “failed to visit” means the failure,
       for a period of four (4) consecutive months, to visit or engage in more than
       token visitation. That the parent had only the means or ability to make very
       occasional visits is not a defense to failure to visit if no visits were made
       during the relevant four-month period;

Tenn. Code Ann. §§ 36-1-102(1)(A)(i), (1)(D), (1)(E).

       Prior to 2018, the statutory definition of abandonment placed the burden of proof
on the petitioner to show that the parent’s failure to visit or failure to support was
“willful.” However, in 2018, the General Assembly amended the statute to shift the
burden of proof to the parent or guardian to show that his or her failure to support or visit
was not willful. For cases filed on or after July 1, 2018, Tennessee Code Annotated
section 36-1-102(1)(I) now provides that:

                                             -8-
       For purposes of this subdivision (1), it shall be a defense to abandonment
       for failure to visit or failure to support that a parent or guardian's failure to
       visit or support was not willful. The parent or guardian shall bear the
       burden of proof that the failure to visit or support was not willful. Such
       defense must be established by a preponderance of evidence. The absence
       of willfulness is an affirmative defense pursuant to Rule 8.03 of the
       Tennessee Rules of Civil Procedure. . . .

Tenn. Code Ann. § 36-1-102(1)(I). Here, Appellees filed their petition on November 18,
2018; accordingly, Mother had the burden to prove, by a preponderance of the evidence,
that her failure to visit or support the Child was not willful.

       Concerning willfulness in the context of abandonment for termination of parental
rights purposes, this Court has stated:

       In the statutes governing the termination of parental rights, “willfulness”
       does not require the same standard of culpability as is required by the penal
       code. Nor does it require malevolence or ill will. Willful conduct consists
       of acts or failures to act that are intentional or voluntary rather than
       accidental or inadvertent. Conduct is “willful” if it is the product of free
       will rather than coercion. Thus, a person acts “willfully” if he or she is a
       free agent, knows what he or she is doing, and intends to do what he or she
       is doing. . . .
               The willfulness of particular conduct depends upon the actor’s
       intent. Intent is seldom capable of direct proof, and triers-of-fact lack the
       ability to peer into a person’s mind to assess intentions or motivations.
       Accordingly, triers-of-fact must infer intent from the circumstantial
       evidence, including a person's actions or conduct.

In re Audrey S., 182 S.W.3d 838, 863-64 (Tenn. Ct. App. 2005) (internal citations and
footnotes omitted). “Whether a parent failed to visit or support a child is a question of
fact. Whether a parent’s failure to visit or support constitutes willful abandonment . . . is a
question of law.” In re Angela E., 402 S.W.3d 636, 640 (Tenn. 2013) (citing In re
A.M.H., 215 S.W.3d at 810). As previously discussed, this Court reviews questions of
fact de novo with a presumption of correctness unless the evidence preponderates
otherwise. Tenn. R. App. P. 13(d); In re Carrington H., 483 S.W.3d at 523-24. We
review questions of law de novo with no presumption of correctness. In re Angela E.,
402 S.W.3d at 640 (citing In re A.M.H., 215 S.W.3d at 810). With the foregoing in
mind, we turn to address whether Mother abandoned the Child.




                                             -9-
      Concerning this ground, the trial court made the following findings:

      11. That Petitioners proved by clear and convincing evidence that the
      Mother [] has abandoned the child by failure to visit as outlined in
      Tennessee Code Annotated § 36-1-113(g)(1) and Tennessee Code
      Annotated § 36-1-102(1)[(A)(i)] in that [Mother] did not attempt to visit, to
      call, or to message with the Petitioners regarding the welfare of minor child
      or to request visits with the minor child since 2015, and in the four (4)
      months preceding the filing of the termination of parental rights petition, or
      without good cause, to pay child support, which is a legal and moral
      obligation, yet the Mother chose to pay nothing towards the financial
      support of her son. That [Mother] failed to . . . visit or contact [the] minor
      child. . ., [] and she did not request any child visitation through her own
      admission after she and [Father]’s relationship terminated, although she
      was awarded joint custody through the divorce decree.

      13. That Petitioners proved by clear and convincing evidence that the
      ground of failure to pay child support as detailed in Tennessee Code
      Annotated § 36-1-113(g)[(1)] exists as to Mother [] as by her own
      testimony, she has never paid any child support despite an ability to do so
      since 2015. The Court found in the testimony and evidence as a whole that
      Mother had an ability to pay child support and that she willfully failed to do
      so.

       As noted above, the trial court deemed admitted the facts that: (1) “[Mother] has
not maintained regular visitation or other contact with the minor child since January 1,
2015;” (2) “[Mother] and the minor child have had no contact with one another since
January 1, 2017;” and (3) “[Mother] has failed to pay child support consistent with the
child support guidelines for support of the minor child.” These facts support the trial
court’s findings, supra. Notwithstanding the admitted facts, the evidence adduced at the
hearing provides further support for the trial court’s findings.

       The Child testified that Mother has not attempted to contact him since late 2015,
around the time Father and Stepmother married. Stepmother corroborated the Child’s
testimony, stating that, since 2015, Mother has visited the Child four times under
supervision and has seen him in public places by happenstance. Although it is
undisputed that Mother has Father’s contact information, she has not contacted the Child
since January 1, 2017 and has paid no signification support for the Child since her
divorce from Father. Although it is clear from the record that Mother has made no more
than token attempts at visitation and support since 2015, the question is whether she met
her burden to show that such failure was not willful.


                                          - 10 -
       Mother contends that her efforts to visit and support were thwarted by Appellees.
The record, however, does not support her contention. In the first instance, there is no
indication or evidence that Mother is unable to earn an income, and there is no evidence
that she is unable to visit the Child. Father testified that he and Stepmother were not
trying to hide Child from Mother and gave Child the option to speak with Mother when
she reached out. The Child corroborated Father’s testimony, stating that neither appellee
had prevented him from speaking with Mother. When asked, during her deposition,
about her attempts at contact with the Child, Mother stated that she has not attempted to
send mail because she thinks it will not reach the Child due to Appellees’ intervention.
There is no proof of this, however. The record shows that Mother has occasionally
attempted to make contact with the Child through family members and messages on
social media, but these attempts were sporadic and inconsistent. Perhaps most telling is
Mother’s own testimony. When asked how much time she had spent with the Child in
the past two years, Mother candidly stated, “None.” Mother has not met her burden to
show that her failure to visit in the four months preceding the filing of Appellees’ petition
was not willful.

        Turning to the question of support, Father testified that, since their divorce,
Mother has paid a “couple hundred” dollars toward the Child’s support. Mother admitted
that she has never paid consistent child support. The Child testified that, in the four years
preceding the hearing, Mother had not given him any Christmas or birthday gifts.
Although Mother claimed that she bought some clothing for the Child, such purchases
would, at best, constitute mere token support. Concerning the question of willfulness, the
evidence shows that, although Mother’s employment has been sporadic, in the four
months preceding the filing of the petition, she was employed by an auto parts
manufacturing company. Despite the fact that she was earning income, there is no
indication that Mother made any payment toward the Child’s support during the relevant
four-month period. In short, Mother has failed to meet her burden to show that her
failure to pay support was not willful.

        For the foregoing reasons, we conclude that there is sufficient evidence to support
the trial court’s findings that Mother abandoned the Child by failing to visit and support
during the relevant four-month period, and Mother has failed to meet her burden to show
that her failure to do so was not willful. Accordingly, we affirm the termination of
Mother’s parental rights on the grounds of abandonment by failure to support and
abandonment by failure to visit.

             C. Failure to Manifest an Ability and Willingness to Custody

      Tennessee Code Annotated section 36-1-113(g)(14) provides a ground for
termination of parental rights when


                                           - 11 -
       [a] parent or guardian has failed to manifest, by act or omission, an ability
       and willingness to personally assume legal and physical custody or
       financial responsibility of the child, and placing the child in the person’s
       legal and physical custody would pose a risk of substantial harm to the
       physical or psychological welfare of the child[.]

Tenn. Code Ann. § 36-1-113(g)(14).

       This ground for termination of parental rights requires the movant to establish two
elements by clear and convincing evidence. In re Maya R., No. E2017-01634-COA-R3-
PT, 2018 WL 1629930, at *7 (Tenn. Ct. App. Apr. 4, 2018) (citation omitted).
Concerning the first element, Appellees have the burden to prove that Mother failed to
manifest an ability and willingness to personally assume legal and physical custody or
financial responsibility of the Child. Tenn. Code Ann. § 36-1-113(g)(14). The
Tennessee Supreme Court has adopted the interpretation of section 36-1-113(g)(14) set
out in In re Amynn K.. No. E2017-11866-COA-R3-PT, 2018 WL 3058280 (Tenn. Ct.
App. June 20, 2018); see In re Neveah M., No. M2019-00313-SC-R11-PT, 2020 WL
7258044, at *14 (Tenn. Dec. 10, 2020) (citing In re Amynn K., 2018 WL 3058280, at
*14). The interpretation adopted by our Supreme Court

       places a conjunctive obligation on a parent or guardian to manifest both an
       ability and willingness to personally assume legal custody or financial
       responsibility for the child. If a parent seeking to terminate parental rights
       proves by clear and convincing evidence that a parent or guardian has failed
       to manifest either ability or willingness, then the first prong of the statute is
       satisfied.

In re Naveah, 2020 WL 7258044, at *14. If the first element is met, then Appellees must
show that placing the Child in Mother’s custody poses “a risk of substantial harm to the
physical or psychological welfare of the child.” Tenn. Code Ann. § 36-1-113(g)(14). In
this case, the trial court held that Appellees met their burden of proof as to both of these
elements, to-wit:

       That Petitioners proved by clear and convincing evidence that Mother,
       [Mother], failed to manifest a willingness to assume custody of child
       pursuant to Tennessee Code Annotated § 36-1-113(g)[(14)]. The Court
       finds evidence of Mother having means, homes and jobs but that the
       evidence which was entered into evidence, the substance abuse, drug
       transactions, illegal activity, living with a known drug dealer and habitual
       criminal, prevented her from manifesting a willingness to assume custody,
       and could not keep up with visitations which were only eight-hour day
       visits at the visitation, which was apparently court ordered and supervised.

                                            - 12 -
The admitted facts that: (1) “[Mother] has used illegal substances which renders it unsafe
for the child to be in her care and control;” and (2) “[Mother] has recently been charged
or has been incarcerated in the past for possession of illegal substances and/or alcohol”
support the trial court’s findings. Furthermore, the record is replete with evidence of
Mother’s extensive history of drug abuse and criminal activity. In her deposition, she
candidly stated, “I’ve been arrested a bunch of times . . . .” At the time of her deposition,
Mother testified that she was on probation for criminal charges related to her illegal drug
use. When asked whether she had sought help for her addiction, Mother denied any
attempt at treatment. Mother argues that the trial court’s findings were based on her
actions from “the past” and are, thus, insufficient to support this ground. Mother’s
testimony belies her argument. Mother admitted to using methamphetamine as late as
October 2018, which was approximately one month before Appellees filed their petition
to terminate her parental rights. By her own admission, Mother’s sobriety is not proven.

       In addition, Mother testified that she is married to a man who molested her
daughters (the Child’s half-siblings). Mother claimed that she was “legal separated”
from this man, but they are not divorced. Furthermore, Mother admitted to having a
recent relationship, i.e., until at least February 2019, with a man, who she admitted had a
“pretty extensive criminal record.”

       The foregoing facts provide clear and convincing proof that Mother, through her
continued drug use and choice of relationships, has failed to manifest a willingness to
assume custody of the Child. These facts also support the second element of this ground
in that placing the Child in Mother’s custody would pose “a risk of substantial harm to
[his] physical or psychological welfare.” Tenn. Code Ann. § 36-1-113(g)(14). For these
reasons, we affirm the trial court’s termination of Mother’s parental rights on this ground.

                                      V. Best Interest

        As noted above, in addition to proving at least one ground for termination, a party
seeking to terminate a parent’s rights must also prove by clear and convincing evidence
that termination is in the child’s best interest. Tenn. Code Ann. § 36-1-113(c).

       The Tennessee Legislature has codified certain factors that courts should consider
in ascertaining the best interest of the child in a termination of parental rights case. As is
relevant to this appeal, these factors include, but are not limited to, the following:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s
       best interest to be in the home of parent or guardian;

                                             ***

                                            - 13 -
       (3) Whether the parent or guardian has maintained regular visitation or
       other contact with the child;

       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

                                            ***

       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care
       for the child in a safe and stable manner;

       (8) Whether the parent’s or guardian’s mental and/or emotional status
       would be detrimental to the child or prevent the parent or guardian from
       effectively providing safe and stable care and supervision for the child.

Tenn. Code Ann. § 36-1-113(i). This Court has noted that “this list [of factors] is not
exhaustive, and the statute does not require a trial court to find the existence of each
enumerated factor before it may conclude that terminating a parent’s rights is in the best
interest of the child.” In re M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005), perm.
app. denied (Tenn. Nov. 21, 2005). Depending on the circumstances of an individual
case, the consideration of a single factor, or other factors outside the enumerate statutory
factors, may dictate the outcome of the best interest analysis. See In re Audrey S., 182
S.W.3d at 877. This Court has explained that:

       Ascertaining a child’s best interests . . . does not call for a rote examination
       of each of Tenn. Code Ann. § 36-1-113(i)’s nine factors and then a
       determination of whether the sum of the factors tips in favor of or against
       the parent. The relevancy and weight to be given each factor depends on the
       unique facts of each case. Thus, depending upon the circumstances of a
       particular child and a particular parent, the consideration of one factor may
       very well dictate the outcome of the analysis.

White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 1994).




                                            - 14 -
      Furthermore, the Tennessee Supreme Court has instructed that:

      Facts considered in the best interest analysis must be proven by “a
      preponderance of the evidence, not by clear and convincing evidence.” In
      re Kaliyah S., 455 S.W.3d 533, 555 (Tenn. 2015) (citing In re Audrey S.,
      182 S.W.3d 838, 861 (Tenn. Ct. App. 2005)). “After making the
      underlying factual findings, the trial court should then consider the
      combined weight of those facts to determine whether they amount to clear
      and convincing evidence that termination is in the child’s best interest[s].”
      In re Kaliyah S., 455 S.W.3d at 555. When considering [the] statutory
      factors, courts must remember that “[t]he child’s best interests [are] viewed
      from the child’s, rather than the parent’s, perspective.” In re Audrey S.,
      182 S.W.3d at 878. Indeed, “[a] focus on the perspective of the child is the
      common theme” evident in all of the statutory factors. Id. “[W]hen the
      best interests of the child and those of the adults are in conflict, such
      conflict shall always be resolved to favor the rights and the best interests of
      the child. . . .” Tenn. Code Ann. § 36-1-101(d)(2017). In re Gabriella D.,
      531 S.W.3d 662, 681-82 (Tenn. 2017).

       Concerning the Child’s best interest, the trial court considered the foregoing
statutory factors and found:

      (a) The Mother has not made an adjustment because of her past [addiction]
      to drugs or her illegal acts, the people she lived with who [have] criminal
      records, used drugs and the current husband has sexually molested both of
      her daughters. Therefore, the circumstance, conduct, or conditions of the
      Mother to make it unsafe and not in the child’s best interest to be in the
      home of the Mother.

      (b) There was no testimony that the Mother has made any adjustment of
      circumstances to make it safe for the child to return to her care and that it
      would not be in the child’s best interest.

      (c) There has been no change in the Mother’s behavior as she may still be
      living with a drug dealer.

      (d) The Court finds in the testimony and evidence presented that Petitioners
      have shown by clear and convincing evidence the Mother has not
      maintained regular visitation or other contact with the child.

      (e) The Court did find that the Petitioners have a meaningful relationship
      with minor child that has been established through loving and appropriate
      bonds as the Petitioners [have] been the custodians and acted as the Mother
                                         - 15 -
      and Father of minor child for a significant period of time, which is the
      majority of the child’s life. The Court further finds there is no significant
      relationship between the Mother and minor child.

      (f) The Court finds that a change of caretakers and physical environment is
      likely to have an adverse effect on the child’s emotional, physical,
      psychological and mental conditions. Testimony heard by the Court is that
      it would not be in the best interest of the child and bad for the minor child.

      (g) The Court finds that the physical environment of the Mother’s home is
      not healthy and not safe, that there is criminal activity in the home and drug
      use/sales which would prevent the Mother from consistently being able to
      care for a child in a safe and stable manner.

      (h) The Court finds that Mother’s mental and/or emotional status
      detrimental to the child which prevents her from effectively providing safe
      and stable care and supervision for the child. The Court finds the Mother
      cannot provide a safe and stable home for the child.

        For the many reasons discussed above, the record supports the trial court’s finding
that termination of Mother’s parental rights is in the Child’s best interest. Mother’s
transient lifestyle, failing to adhere to the visitation schedule, and her criminal record
indicate that she has failed to make necessary adjustments to her circumstances, conduct,
and conditions so as to make it safe and in the Child’s best interest to be in her home.
This is especially so in view of Mother’s association and relationships with criminals and
her failure to seek any treatment for her own drug addiction.

        Mother has willfully failed to provide more than token support for the Child. She
has not maintained consistent visitation, and, as such, there is no meaningful relationship
between Mother and the Child. The Child testified that he considers his Stepmother to be
his mother, and stated definitively, “I don’t want to go with [Mother]. I don’t want to be
with her.” Based on Mother’s current living conditions, it would likely be detrimental
the Child’s emotional and psychological health to leave the stability he enjoys in
Appellees’ home to spend any time with Mother. For these reasons, we conclude that the
evidence preponderates in favor of the trial court’s findings concerning the statutory best
interest factors and that these findings, cumulatively, provide clear and convincing proof
that termination of Mother’s parental rights is in the Child’s best interest.

                                     VI. Conclusion

       For the foregoing reasons, we reverse the trial court’s termination of Mother’s
parental rights on the ground of persistence of the conditions that led to the Child’s
removal. We affirm the termination of her parental rights on all other grounds relied
                                        - 16 -
upon by the trial court and on its finding that termination of Mother’s parental rights is in
the Child’s best interest. The case is remanded for such further proceedings as may be
necessary and are consistent with this opinion. Costs of the appeal are assessed to
Appellant, Rachel C. Because Rachel C. is proceeding in forma pauperis in this appeal,
execution for costs may issue if necessary.


                                                      s/ Kenny Armstrong
                                                    KENNY ARMSTRONG, JUDGE




                                           - 17 -